Citation Nr: 1644696	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  14-40 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for colon cancer, to include as a result of ionizing and/or non-ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1946 to September 1947 and from September 1950 to September 1951.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction is retained by the RO in Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law Judge during a March 2016 video conference hearing.  A transcript of that hearing is associated with the claims file.   

This case was previously before the Board in April 2016 when it was remanded for additional development.  It has returned for adjudication.

The issues of entitlement to service connection for knots and sores have been raised by the record in an October 2015 statement and were referred by the Board in April 2016, but have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



	(CONTINUED ON NEXT PAGE)



FINDINGS OF FACT

1. The Veteran has not been shown to have been exposed to ionizing radiation in service.

2. The Veteran's colon cancer did not manifest in service or for many decades thereafter and is not otherwise related to active service.


CONCLUSION OF LAW

The criteria for service connection for colon cancer have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The duty to notify has been met.  See February 2013 VCAA correspondence.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."   See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

With regard to the duty to assist, all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, post-service treatment records, and statements in support of the claim.  There is no evidence of any additional existing pertinent records as to this matter.

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c) (4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was not afforded a VA examination regarding his colon cancer.  However, the Board finds that an examination is not necessary.  While the Veteran has shown evidence of post-service treatment for adenocarcinoma of the cecum, there is no evidence of an in-service incident or exposure to radiation indicating an association between his service and disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Such is described in greater detail below.

This case was previously remanded by the Board in April 2016 for additional development, to include verification of occupational radiation exposure upon receipt of additional information from the Veteran. The Veteran did not provide any additional information.  As such, the Board finds that there has been substantial compliance with the April 2016 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Absent rebuttable evidence, service connection for certain chronic diseases, such as malignant tumors, will be presumed if manifest to a compensable degree within one year after separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, for such diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).


VA regulations further provide for service connection for conditions claimed to be due to exposure to ionizing radiation if established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 21 (1997).  First, there are diseases that are presumptively service-connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

III. Analysis

The Veteran contends that he is entitled to service connection for colon cancer due to radiation exposure during service.  Medical evidence shows that he underwent surgery for adenocarcinoma of the cecum, or colon cancer.  As colon cancer is included among the diseases for which presumptive service connection is warranted if it becomes manifested in a radiation-exposed Veteran as defined in 3.309(d)(3), for presumptive service connection purposes, the issue is whether the Veteran is considered a radiation-exposed Veteran, as defined under 3.309(d)(3)(i).

However, the evidence does not show, and the Veteran does not contend that he participated in a radiation risk activity during service, as defined in 3.309(d)(3)(ii).  There is no evidence of participation in a test involving the atmospheric detonation of a nuclear device.  There is likewise no evidence that he was present during the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States Forces during the period beginning on August 6, 1945, and ending on July 1, 1946 or that he was interned as a prisoner of war (or service on active duty in Japan immediately following such interment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupation forces in Hiroshima or Nagasaki during that date period.  


Instead, the Veteran reports serving in Japan in October 1946, which was clearly after the presumptive period.  He claims exposure to radiation while putting up radar on Mount Roksan while serving in Osaka, Japan.  He denied visiting Nagasaki or Hiroshima.  He believes his proximity to the cities exposed him to radiation. Mere service in Japan does not qualify the Veteran as a radiation-exposed Veteran.  Thus, as there is no evidence that he served in Hiroshima or Nagasaki or participated in a radiation risk activity, service connection on a presumptive basis is not established under 38 C.F.R. § 3.309(d).

The Board next turns to 38 C.F.R. § 3.311.  The provisions of 38 C.F.R. § 3.311 provide for development of claims based on a contention of radiation exposure during active service and post-service development of a radiogenic disease.  The provisions do not give rise to a presumption of service connection, but rather establish a procedure for handling claims brought by radiation exposed veterans or their survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  Section 3.311 essentially states that, in all claims in which it is established that a radiogenic disease first became manifest after service, and it is contended that the disease resulted from radiation exposure, a dose assessment will be made.  However, absent competent evidence that the Veteran was exposed to radiation, VA is not required to forward the claim for consideration by the Under Secretary for Benefits.  See Wandel v. West, 11 Vet. App. 200, 204-205 (1998); 38 C.F.R. § 3.311(b)(1).

The Veteran contends that he was exposed to radiation while stationed at the Itami Air Base in Osaka, Japan.  He has not provided, and the record does not otherwise show, competent evidence of radiation exposure.  While he indicated service in Japan, his service was not in Hiroshima or Nagasaki and he did not participate in a radiation-risk activity.  The Veteran's service treatment records and service personnel records also do not indicate exposure to radiation.  

The Veteran is competent to report observable symptoms and firsthand events since this lies within the realm of his experience.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Board has considered the Veteran's lay statements regarding his exposure to radiation but finds that he is not competent to state whether he was exposed to ionizing radiation, and that the exposure caused his disability.  The Veteran's unsupported assertions that he was exposed to ionizing radiation do not constitute competent evidence of such exposure, as this is a complex determination that cannot be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Layno, 6 Vet. App. at 469-71.  Indeed, during the hearing, the Veteran repeatedly noted that he did not know anything about radiation, but rather filed his claim after reading about potential claims in the newspaper.

In reaching a decision under 38 C.F.R. § 3.311, a referral of this case to the Under Secretary of Benefits for an opinion as to whether sound scientific medical evidence can support the conclusion that it is at least as likely as not that the Veteran's disease resulted from radiation exposure during service, and consideration of the factors as listed in 38 C.F.R. § 3.311(e), need not be undertaken, as the Veteran is not shown to have been exposed to ionizing radiation.  Wandel v. West, 11 Vet. App. 200, 204-05 (1998).  Consequently, the Board finds that the evidence does not warrant a grant of the benefit sought under 38 C.F.R. § 3.311.

Turning finally to the question of whether service connection can be established on a direct basis, the Board finds that the claim must be denied.  Although there is evidence of a current disability, the Veteran's claim fails on the remaining requirements under Shedden.   

The Veteran's service treatment records are absent for complaints or treatment for colon cancer.  Additionally, service treatment records do not indicate that the Veteran had any injury, disease, or symptoms related to colon cancer in service.  The Veteran does not contend that colon cancer was manifest in service or shortly after service.  Rather, the Veteran contends that his colon cancer is due to radiation exposure in service.  As discussed above, the Board found that the Veteran was not exposed to radiation during service.  The Board also finds that the Veteran did not have chronic symptoms of colon cancer in service, or continuous symptoms of colon cancer after separation from service.  Post service medical records show that the Veteran was treated for colon cancer in February 2004, over 50 years after separation from service.  Accordingly, the Board finds that colon cancer did not manifest to a compensable degree within one year of separation from service.  Finally, the Veteran has not provided competent evidence of a nexus between current colon cancer and service.  

For the reasons discussed above, the Board finds that service connection for colon cancer is not warranted.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102


ORDER

Entitlement to service connection for colon cancer, including as due to radiation, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


